—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered January 27, 1991, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 8 to 24 years, unanimously affirmed.
After properly permitting defendant to impeach his own witness through her prior testimony given in a related Family Court proceeding (see, GPL 60.35), the court properly exercised its discretion in refusing to permit defendant to place in evidence the transcript of the prior testimony, in light of the fact that defense counsel thoroughly examined the witness on the inconsistency between her prior and trial testimony (see, People v Piazza, 48 NY2d 151, 164-165).
The totality of the record establishes that defendant voluntarily, knowingly, and intelligently waived his right to be present at the relevant robing room conferences with prospective jurors (see, People v Brown, 256 AD2d 92). Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Friedman, JJ.